Exhibit 10.17

 

FEDERAL HOME LOAN BANK OF SEATTLE

 

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

Effective as of

January 1, 2007



--------------------------------------------------------------------------------

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

INTRODUCTION

 

This Executive Supplemental Retirement Plan has been authorized by the Board of
Directors of the Federal Home Loan Bank of Seattle (the “Employer”) solely for
the purpose of providing benefits to those employees of the Employer on or after
January 1, 2007 who are designated by the Board of Directors of the Employer as
eligible Members from a select group of highly-compensated or management
employees and who are not eligible to participate in the Pentegra Defined
Benefit Plan for Financial Institutions (the “Pentegra Plan”) because they were
hired by the Employer on or after January 1, 2004 and they never participated in
the Pentegra Plan as sponsored by any employer. The benefits payable to such
employees will be the benefits that would have been payable under the Pentegra
Plan that is in effect during the 2006 Plan Year, if such employees had been
eligible to participate in that 2006 Pentegra Plan without regard to the
limitations placed on Pentegra Plan benefits for such employees by
Sections 401(a)(17) and 415 of the Internal Revenue Code, except as otherwise
provided in this Plan.

 

Notwithstanding the foregoing, the 2006 Pentegra Plan benefit formula used to
determine an eligible employee’s benefits under this Plan may later be amended
by the Board to freeze the Member’s accrued benefit under this Plan or to change
the benefit formula prospectively, and to change the definition of actuarial
equivalence for purposes of determining actuarial equivalent benefits, and such
benefit shall be designed to meet the requirements of Code Section 409A and
applicable regulations so that payment of a Member’s vested Plan benefits will
begin from the Plan upon the earliest of an eligible Member’s termination of
employment, retirement, or death and so that one of the permitted forms of
payment will be elected by the eligible Member at the time he or she becomes an
eligible Member or by December 31, 2007, whichever is later, with subsequent
form of payment election changes subject to the rules of Code Section 409A and
applicable regulations, as provided in this Plan.

 

This Plan is intended to provide such benefits solely from the general assets of
the Employer and/or a grantor trust established by the Employer to pay such
benefits. No benefits under this Plan shall be payable from the assets of the
Pentegra Plan.

 

1



--------------------------------------------------------------------------------

Article 1. Definitions

 

When used in the Plan, the following terms shall have the following meanings:

 

1.01 “Actuary” means the independent consulting actuary retained by the Employer
to assist the Committee in its administration of the Plan.

 

1.02 “Employer” means the Federal Home Loan Bank of Seattle.

 

1.03 “Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article 5 of the Plan to receive the benefit, if any, payable
upon the death of a Member of the Plan.

 

1.04 “Board of Directors” means the Board of Directors of the Employer.

 

1.05 “Committee” means the Committee appointed by the Board of Directors to
administer the Plan.

 

1.06 “Effective Date” means January 1, 2007.

 

1.07 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

 

1.08 “Member” means an employee of the Employer on or after January 1, 2007, who
is designated by the Board of Directors as an eligible Member from a select
group of highly-compensated or management employees, and who is not eligible to
participate in the Pentegra Plan because he or she (1) was hired as an employee
of the Employer on or after January 1, 2004, and (2) never participated in the
Pentegra Plan as sponsored by any employer.

 

1.09 “Pentegra Plan” means the Pentegra Defined Benefit Plan for Financial
Institution that is in effect during the 2006 Plan Year, which is attached
hereto as “Exhibit A.”

 

1.10 “Plan” means this Federal Home Loan Bank of Seattle Executive Supplemental
Retirement Plan.

 

1.11 “Plan Year” means the calendar year.

 

2



--------------------------------------------------------------------------------

Article 2. Membership

 

2.01 Each employee of the Employer who meets the requirements of the definition
of Member under Section 1.08 shall be enrolled as a Member of the Plan on the
later of January 1, 2007 or the date he or she meets the requirements of the
definition of Member under Section 1.08.

 

2.02 If the Member thereafter no longer meets the requirements of the definition
of Member under Section 1.08, his or her membership in the Plan shall terminate
on such date.

 

2.03 A Member’s vested Plan benefit shall be payable under the Plan only upon
the Member’s retirement, death or other termination of employment with the
Employer.

 

3



--------------------------------------------------------------------------------

Article 3. Amount and Payment of Benefits

 

3.01 The amount, if any, of the annual benefit payable to or on account of a
Member pursuant to the Plan shall equal the annual benefit (as calculated by the
Plan Actuary on the basis of the form of payment elected by the Member under
Section 3.03 below) that would otherwise be payable to or on account of the
Member under the Pentegra Plan in effect for the 2006 Plan Year, as amended
pursuant to Article 7 of this Plan, if applicable, if the Member had been
eligible to participate in that Pentegra Plan and if that Pentegra Plan was
administered without regard to the limitations imposed by Sections 401(a)(17)
and 415 of the Code, and on the basis of salary unreduced by elective
contributions under the Employer’s Thrift Plan Benefit Equalization Plan.

 

For the purposes of this Section 3.01, “annual benefit” includes any “Active
Service Death Benefit”, “Retirement Adjustment Payment”, “Annual Increment” and
“Single Purchase Fixed Percentage Adjustment” which the Employer elected to
provide its employees under the 2006 Pentegra Plan.

 

For purposes of this Section 3.01, the annual benefit is calculated on the basis
of the definition of Salary included in the 2006 Pentegra Plan, which determines
Salary before any salary reduction contributions to the Employer’s 401(k) Plan,
to the Employer’s Internal Revenue Code Section 125 flexible benefits plan, and
to the Employer’s Internal Revenue Code Section 132(f) qualified transportation
fringe benefits plan.

 

Benefit Service and Membership Service in determining the amount of a Member’s
Plan benefit is the number of years and months of service from the Member’s
Enrollment Date to retirement, death, or other termination of employment, as
provided in Article III, Section 1, of the 2006 Pentegra Plan. In determining
that Benefit Service and Membership Service, the Member’s Enrollment Date is the
date the Member would have been enrolled in the Pentegra Plan if he or she had
been eligible to participate in that plan, which date is the first day of the
month after the Member completed three months of service with the Employer and
attained age 21. Provided, however, that to receive such Benefit Service and
Membership Service, the Member must complete 1000 Hours of Service with the
Employer in the 12-consecutive-month period commencing on his or her Enrollment
Date as defined in the preceding sentence, and must complete 1000 Hours of
Service in each calendar year commencing after such Enrollment Date for Benefit
Service and Membership Service to accrue for that 12-consecutive-month period
and for each calendar year thereafter, as provided in Article X, Section 3, of
the 2006 Pentegra Plan.

 

Vesting Service is the Member’s period of employment with the Employer measured
from the first day of the month in which the Member is hired by the Employer to
the last day of the month in which the Member terminates employment with the
Employer, subject to the terms of the 2006 Pentegra Plan.

 

3.02 Unless the Member elects a form of payment under the Plan pursuant to
Section 3.03 below, the annual benefit, if any, payable to or on account of the
Member under Section 3.01 above, shall be converted by the Actuary and shall be
payable to or on account of the Member in the “Regular Form” of payment,
utilizing for that purpose the same actuarial factors and assumptions used by
the 2006 Pentegra Plan to determine actuarial equivalence

 

4



--------------------------------------------------------------------------------

unless the Board amends this Plan to change the definition of actuarial
equivalence for purposes of determining actuarial equivalent benefits under this
Plan. For purposes of the Plan, the “Regular Form” of payment means an annual
benefit payable for the Member’s lifetime and the death benefit described in
Section 3.04 below.

 

3.03 (a) Within 30 days after an employee becomes a Member in this Plan or by
December 31, 2007, whichever is later, a Member must make an initial written
election of the form of payment in which his or her vested Plan benefits will be
distributed. If no initial election is made by the later of such dates, the
Member’s initial election of his or her form of payment shall be deemed to be
the Regular Form of Payment under the Plan, which is an annual single life
annuity for the Member’s life plus the death benefit described in Section 3.04
of the Plan (a lump sum payment to the Member’s beneficiary equal to 12 times
the annual benefit less the amount of the payments the Member has already
received under the Plan prior to his or her death.) The Member’s initial written
election of the form of payment of his or her Plan benefits shall be one of the
following forms of payment, notwithstanding any language in the 2006 Pentegra
Plan to the contrary:

 

i. Regular Form of Payment - Single Life Annuity Plus Death Benefit. A Member
who elects the Regular Form of Payment will receive his or her vested Plan
benefit in the form of a single life annuity for the Member’s lifetime plus the
death benefit described in Section 3.04 of the Plan (a lump sum payment to the
Member’s beneficiary equal to 12 times the Member’s annual benefit less the
amount of the payments the Member already had received under the Plan prior to
the Member’s death).

 

ii. Lump Sum Payment - A Member who elects a lump sum payment will receive his
or her vested Plan benefits in the form of a lump sum payment if the Member is
at least age 45 at the time of retirement or termination of employment with the
Employer. Such payment will be made within 60 days after the Member’s retirement
or termination of employment, less applicable tax withholding. After this lump
sum payment is made, no further Plan benefits are payable to the Member or to
any beneficiary. If the Member who has elected a lump sum payment is not at
least age 45 at the time of retirement or termination of employment, his or her
vested Plan benefits will be paid in the Regular Form of Payment under
Section 3.02.

 

iii. Single Life Annuity With No Death Benefit - A Member who elects a single
life annuity with no death benefit will receive his or her vested Plan benefits
in the form of a single life annuity for the Member’s lifetime, with all Plan
payments ending at the Member’s death, and with no death benefit to any
beneficiary.

 

iv. Joint and 100% Survivor Annuity with 120 Months Certain - A Member who
elects a joint and 100% survivor annuity with 120 months certain will receive
his or her vested Plan benefits in the form of a joint and 100% survivor annuity
for the Member’s life that would continue after the Member’s death at the rate
of 100% to the Member’s joint annuitant if he or she survives the Member. If
they both die before 120 monthly installment payments have been paid, the
commuted value of those unpaid installments will be paid to the Member’s
beneficiary.

 

5



--------------------------------------------------------------------------------

v. Joint and 50% Survivor Annuity - A Member who elects a joint and 50% survivor
annuity will receive his or her vested Plan benefits in the form of a joint and
50% survivor annuity for the Member’s life that would continue after the
Member’s death to the Member’s joint annuitant, if he or she survives the
Member, at the rate of 50% of the amount payable during the life of the Member.

 

vi. Partial Lump Sum/Partial Life Annuity - A Member who elects a partial lump
sum/partial life annuity will receive his or her vested Plan benefits in the
form of a partial lump sum payment equal to 20%, 50% or 75% of the Member’s
vested Plan benefits as elected by the Member, and a single life annuity for the
Member’s lifetime for the remainder of the Member’s vested Plan benefits, if the
Member has attained age 45 at the time of retirement or termination of
employment with the Employer. After the Member’s death, no further Plan benefits
are payable to the Member or to any beneficiary. If a Member elects a partial
lump sum/partial life annuity and is not age 45 at the time of retirement or
termination of employment, his or her vested Plan benefits will be paid in the
Regular Form of Payment under Section 3.02.

 

3.03 (b) Each form of payment under Section 3.03 (a) will have the same
actuarial equivalent values, as determined by the Plan Actuary utilizing for
that purpose the same actuarial factors and assumptions used by the 2006
Pentegra Plan to determine actuarial equivalence, unless the Board amends this
Plan to change the definition of actuarial equivalence for purposes of
determining actuarial equivalent benefits under this Plan.

 

3.03 (c) A Member’s initial written election of the form of payment of his or
her vested Plan benefits may be changed in the future (i) if the Member’s make
that written election to change the form of payment at least 12 months prior to
the date of the Member’s retirement or termination of employment, and (ii) as
long as the distribution date for commencement of payment of the Member’s vested
Plan benefits is also changed to a date at least five years later than the
Member’s date of retirement or termination of employment, if that additional
five year deferral of the time of payment is required by Code Section 409A and
applicable regulations. The new election will not be effective until the date
that is 12 months after it is made in writing and delivered to the Plan
Committee.

 

3.03 (d) If a Member had elected a form of payment under Section 3.03 (a)(ii),
(iii), (iv), (v) or (vi) and dies after the date his benefit payments under the
Plan had commenced, the only death benefit, if any, payable under the Plan in
respect of said Member shall be the amount, if any, payable under the form of
payment which the Member had elected under the Plan. If a Member had elected a
form of payment under this Section 3.03 and dies before the date his benefit
payments under the Plan commence, that form of payment election does not apply
and the lump sum death benefit described in Section 3.04 below shall be paid to
the Member’s beneficiary.

 

3.03 (e) Election of a form of payment under this Section 3.03 may be made only
on a form prescribed by the Committee and filed by the Member with the Committee
as provided under Section 3.03(a) above.

 

3.04 Upon the death of a Member who is receiving the Regular Form of Payment (a
Single Life Annuity Plus Death Benefit) under Section 3.02 or 3.03 above, or
upon the death of a

 

6



--------------------------------------------------------------------------------

Member who died before his or her benefit payments under the Plan commenced, a
death benefit shall be paid to the Member’s beneficiary in a lump sum equal to
the excess, if any, of (i) over (ii), where

 

i. is an amount equal to 12 times the annual benefit, if any, payable under
Section 3.02 or Section 3.03(a)(i) above, and

 

ii. is the sum of the benefit payments, if any, which the Member had received
under the Plan.

 

3.05 If a Member is restored to employment with the Employer after payment of
his benefit under the Plan has commenced, all payments under the Plan shall
thereupon be discontinued. Upon the Member’s subsequent retirement or
termination of employment with the Employer, his benefit under the Plan shall be
recomputed in accordance with Sections 3.01, 3.02, 3.03 and 3.04, and any
amendments made to this Plan, including amendments to the 2006 Pentegra benefit
formula, but shall be reduced by the actuarial equivalent value of the amount of
any benefit paid by the Plan in respect of his previous retirement or
termination of employment, and such reduced benefit shall be paid to the Member
in accordance with the provisions of the Plan. For purposes of this
Section 3.05, the actuarial equivalent value to the benefit paid in respect of a
Member’s previous retirement or termination of employment shall be determined by
the Actuary utilizing for that purpose the same actuarial factors and
assumptions used by the 2006 Pentegra Plan to determine actuarial equivalence,
unless the Board amends this Plan to change the actuarial equivalence definition
for purposes of determining the actuarial equivalent value to that benefit.

 

7



--------------------------------------------------------------------------------

Article 4. Source and Method of Payments

 

4.01 All payments of benefits under the Plan shall be paid from, and shall only
be a general claim upon, the general assets of the Employer, notwithstanding
that the Employer, in its discretion, may establish a bookkeeping reserve or a
grantor trust (as such term is used in Sections 671 through 677 of the Code) to
reflect or to aid it in meeting its obligations under the Plan with respect to
any Member or beneficiary. No benefit whatever provided by the Plan shall be
payable from the assets of the Pentegra Plan. No Member shall have any right,
title or interest whatever in any investments which the Employer may make or any
specific assets which the Employer may reserve to aid it in meeting its
obligations under the Plan.

 

4.02 Should the Employer choose to establish a bookkeeping reserve or a grantor
trust, the amount of the reserve or the funding of the trust may be based upon
actuarially determined amounts reflecting the benefit payable, and funding of
any grantor trust shall be subject to approval by the Board of Directors and the
Federal Housing Finance Board.

 

4.03 Subject to Section 3.04, all vested Plan benefit payments shall commence
within 60 days following the Member’s termination of employment, death, or
retirement date as defined in the Pentegra Plan.

 

8



--------------------------------------------------------------------------------

Article 5. Designation of Beneficiaries

 

5.01 The beneficiary who shall be entitled to receive the amount, if any,
payable under the Plan upon a Member’s death shall be the beneficiary whom the
Member has designated on a Plan beneficiary designation form provided to the
Member by the Committee.

 

5.02 If no such valid Plan beneficiary designation is in effect at the time of a
Member’s death, or if no designated beneficiary survives the Member, the
Member’s estate shall be deemed to have been designated his beneficiary and
shall be paid the amount, if any, payable under the Plan upon the Member’s
death. If the Committee is in doubt as to the right of any person to receive
such amount, the Committee may pay such amount into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Plan and the Employer therefor.

 

9



--------------------------------------------------------------------------------

Article 6. Administration of the Plan

 

6.01 The Board of Directors has delegated to the Committee, subject to those
powers which the Board has reserved as described in Article 7 below, general
authority over and responsibility for the ministerial administration of the
Plan. The Committee shall, subject to the review and approval of the Human
Resources Committee of the Board of Directors, interpret and construe the Plan,
make all determinations considered necessary or advisable for the administration
of the Plan and the calculations of the amount of benefits payable thereunder,
and review claims for benefits under the Plan. The Human Resources Committee of
the Board of Directors’ interpretations and constructions of the Plan and its
decisions or actions thereunder shall be binding and conclusive on all persons
for all purposes.

 

6.02 If the Committee deems it advisable, it shall arrange for the engagement of
the Actuary, and legal counsel and certified public accountants (who may be
counsel or accountants for the Employer), and other consultants, and make use of
agents and clerical or other personnel, for purposes of the Plan. The Committee
may rely upon the written opinions of such Actuary, counsel, accountants, and
consultants, and delegate to any agent or to any subcommittee or Committee
member its authority to perform any act hereunder, including without limitations
those matters involving the exercise of discretion; provided, however, that such
delegations shall be subject to revocations at any time at the discretion of the
Committee. The Committee shall report to the Human Resources Committee of the
Board of Directors at least once each calendar year with regard to the matters
for which it is responsible under the Plan.

 

6.03 The Committee shall consist of at least three individuals, each of whom
shall be appointed by, shall remain in office at the will of, and may be
removed, with or without cause, by the Board of Directors. No Committee member
shall be entitled to act on or decide any matters relating solely to such member
or any of his rights or benefits under the Plan. Any Committee member may resign
at any time. A Committee member shall not receive any special compensation for
serving in such capacity but shall be reimbursed for any reasonable expenses
incurred in connection therewith. No bond or other security need be required of
the Committee or any member thereof in any jurisdiction.

 

6.04 The Committee shall elect or designate its own Chairman, establish its own
procedures and the time and place for its meetings and provide for the keeping
of minutes of all meetings. Any action of the Committee may be taken upon the
affirmative vote of a majority of the members at a meeting or, at the direction
of its Chairman, without a meeting by mail or telephone, provided that all of
the Committee members are informed in writing of the vote.

 

6.05 All claims for benefits under the Plan shall be submitted in writing to the
Chairman of the Committee. The Committee will present its determination
regarding all claims to the Human Resources Committee of the Board of Directors
for approval. Written notice of the decision on each such claim shall be
furnished with reasonable promptness to the Member or his beneficiary (the
“claimant”). The claimant may request a review by the Human Resources Committee
of the Board of Directors of any decision denying the claim in whole or in part.
Such request shall be made in writing and filed with the Human Resources
Committee of the Board of Directors within 30 days of such denial. A request for
review shall contain all additional information which the claimant wishes the
Human Resources Committee of the Board of

 

10



--------------------------------------------------------------------------------

Directors to consider. The Human Resources Committee of the Board of Directors
may hold any hearing or conduct any independent investigation which it deems
desirable to render its decision, and the decision on review shall be made as
soon as feasible after the Human Resources Committee of the Board of Directors’
receipt of the request for review. Written notice of the decision on review
shall be furnished to the claimant. For all purposes under the Plan, such
decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding and conclusive on all
interested persons as to all matters relating to the Plan.

 

6.06 All expenses incurred by the Committee and the Human Resources Committee of
the Board of Directors in its administration of the Plan shall be paid by the
Employer.

 

11



--------------------------------------------------------------------------------

Article 7. Amendment and Termination

 

7.01 The Board of Directors may amend, suspend or terminate, in whole or in
part, the Plan without the consent of the Committee, any Member, beneficiary or
other person, except that no amendment, suspension or termination shall
retroactively impair of otherwise adversely affect the vested rights of any
Member, beneficiary or other person to benefits under the Plan which have
accrued prior to the date of such action. Provided, however, that the 2006
Pentegra Plan benefit formula used to determine a Member’s benefits under this
Plan may be amended by the Board to freeze the Member’s accrued benefit under
this Plan or to change the benefit formula prospectively, the Board may amend
this Plan to change the definition of actuarial equivalence for purposes of
determining actuarial equivalent benefits, and the Member’s benefit shall be
designed to meet the requirements of Code Section 409A and applicable
regulations.

 

The Board of Directors also delegates amendment authority to the Committee to
adopt Plan amendments which are of an administrative nature or are required
under applicable law, provided that any such amendment is reported to the Board
within 2 1/2 months after the end of the Plan Year in which that amendment is
adopted.

 

12



--------------------------------------------------------------------------------

Article 8. General Provisions

 

8.01 The Plan shall be binding upon and inure to the benefit of the Employer and
its successors and assigns and the Members, and the successors, assigns,
designees and estates of the Members. The Plan shall also be binding upon and
inure to the benefit of any successor organization succeeding to substantially
all of the assets and business of the Employer, but nothing in the Plan shall
preclude the Employer from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligation of the Employer hereunder. The
Employer agrees that it will make appropriate provision for the preservation of
the Members’ rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization, or transfer of assets.
Upon such a merger, consolidation, reorganization, or transfer of assets and
assumption of Plan obligations of the Employer, the term “Employer” shall refer
to such other organization and the Plan shall continue in full force and effect
to the extent such successor organization has assumed the Plan. If such
successor organization does not assume the Plan, the Employer remains liable for
payment of Plan benefits under this Plan.

 

8.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Employer or as
affecting the right of the Employer to dismiss any Member from its employ.

 

8.03 The Employer shall withhold or cause to be withheld from all benefits
payable under the Plan all federal, state, local or other taxes required by
applicable law to be withheld with respect to such payments.

 

8.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void.

 

8.05 If the Committee shall find that any person to whom any amount is or was
payable under the Plan is unable to care for his or her affairs because of
illness or accident, or is a minor, or has died, then any payment, or any part
therefor, due to such person or his or her estate (unless a prior claim therefor
has been made by a duly appointed legal representative), may, if the Committee
is so inclined, be paid to such person’s spouse, adult child or other relative,
an institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be in complete discharge
of the liability of the Plan and the Employer therefor.

 

8.06 The unpaid balance of any account maintained pursuant to this Plan is an
unsecured, general obligation of the Employer. All amounts deferred hereunder
remain the unrestricted assets of the Employer. Any assets purchased shall
remain the sole property of the Employer subject to the claims of its general
creditors and shall be available for the Employer’s use for whatever purpose
desired. No Participant hereunder shall have any right other than the unsecured
promise of the Employer to pay deferred Compensation in the future. No
Participant has ownership rights with respect to any asset of the Employer by
reason of his or her participation in this Plan.

 

13



--------------------------------------------------------------------------------

8.07 All elections, designations, requests, notices, instructions, and other
communications from a Member, beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee and shall be mailed by first-class mail or
delivered to such location as shall be specified by the Committee and shall be
deemed to have been given and delivered only upon actual receipt thereof at such
location.

 

8.08 The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Employer and shall not be deemed salary
or other compensation by the Employer for the purpose of computing benefits to
which any employee may be entitled under any plan or arrangement of the
Employer.

 

8.09 No Committee member shall be personally liable by reason of any instrument
executed by him or her or on his or her behalf, or action taken by him or her,
in his or her capacity as a Committee member nor for any mistake of judgment
made in good faith, unless due to the Committee member’s willful misconduct or
gross negligence. The Employer shall indemnify and hold harmless each Committee
member and each employee, officer or director of the Employer, to whom any duty,
power, function or action in respect of the Plan may be delegated or assigned,
against any cost or expense (including fees of legal counsel) and liability
(including any sum paid in settlement of a claim or legal action with the
approval of the Employer) arising out of anything done or omitted to be done in
connection with the Plan, unless arising out of such person’s fraud, bad faith,
willful misconduct or gross negligence.

 

8.10 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.

 

8.11 The captions preceding the section of the Plan have been inserted solely as
a matter of convenience and shall not in any manner define or limit the scope or
intent of any provisions of the Plan.

 

8.12 The Plan shall be construed, administered and enforced according to the
laws of the State of Washington in effect from time to time. Venue shall also be
in the State of Washington.

 

This Executive Supplemental Retirement Plan has been duly executed by the
Employer’s authorized representative this             day of
                    , 2006, to be effective as of the 1st day of January, 2007.

 

FEDERAL HOME LOAN BANK OF SEATTLE

By:

     

Its                                      
                                                     

 

14